number release date id office uilc cca_2008072812271671 -------------- from ---------------------- sent monday date pm to -------------------- cc subject re advice sure - based on what you told me about the facts it sounded like the memo to the agent would be return_information of the taxpayer generally a taxpayer may receive return_information in the absence of impairment under sec_6103 you are in the best position to determine whether the release of the information in this case would seriously impair federal tax_administration however it also sounded like there may be privilege issues to consider before releasing the information for instance deliberative_process or pre-decisional privilege finally you mentioned that the taxpayer's rep was aware of the memo - so it may be that any privilege has already been waived
